--------------------------------------------------------------------------------

Exhibit 10.14
Execution copy

 
 
DEED OF PLEDGE OF SHARES
(CME Media Enterprises B.V.)




This seventeenth day of September two thousand and nine, there appeared before
me Rudolf van Bork, civil law notary officiating in Amsterdam, the Netherlands:
Oscar Alexander Pfeiffer, born in Rotterdam, the Netherlands, on the
twenty-fourth day of December nineteen hundred and seventy-six, employed at
Fred. Roeskestraat 100, 1076 ED Amsterdam, the Netherlands, in this respect
acting as authorized representative of:
1.
Central European Media Enterprises N.V., a public company (naamloze
vennootschap) incorporated under the laws of the Netherlands Antilles, having
its registered offices in Curaçao, Netherlands Antilles, and its office address
at Schottegatweg Oost 44, Curaçao, Netherlands Antilles, and registered with the
Commercial Register of the Curaçao Chamber of Commerce and Industry under number
67248 (the "Pledgor");

2.
The Law Debenture Trust Corporation p.l.c., a company incorporated under the
laws of England and Wales, having its registered offices at Fifth floor, 100
Wood Street, London EC2V 7EX, United Kingdom (the "Pledgee");

3.
The Bank of New York Mellon, a corporation incorporated under the laws of the
State of New York, United States of America, acting through its London Branch,
having its registered offices at One Canada Square, London E14 5AL, United
Kingdom (the "Note Trustee"); and

4.
CME Media Enterprises B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of the
Netherlands, having its registered offices in Amsterdam, the Netherlands, and
its office address at Dam 5B, 1012 JS Amsterdam, the Netherlands, registered
with the trade register of the Chamber of Commerce for Amsterdam, the
Netherlands, under file number 33246826 (the "Company").


 
 

--------------------------------------------------------------------------------

 

Powers of attorney.
The authorization of the person appearing is evidenced by four (4) written
powers of attorney, copies of which shall be attached to this deed (Annex I).
The person appearing declared the following:
The Pledgor and the Pledgee have agreed as follows:
Whereas:
a.
in the Indenture, as defined hereafter, the Pledgor has assumed the obligation
to provide security to the Pledgee, in the form of a right of pledge;

b.
in complying with the aforementioned obligation, the Pledgor and the Pledgee
wish to hereby establish a sixth priority right of pledge with respect to the
Shares (as defined hereafter) under the following terms.

Definitions.
Article 1.
In this deed, the following words shall have the following meaning:
a.
an "Event of Default": each "Event of Default" as defined in Section 1.1 of the
Indenture, as well as, insofar as not included in that definition, each Event of
Statutory Default;

b.
an "Event of Statutory Default": each event where the Pledgor is in default
(verzuim), as defined in Section 6:81 of the Dutch Civil Code, in the
performance of one or more of the Secured Obligations;

c.
"Existing Rights of Pledge": means the rights of pledge on the Shares (as
defined hereinafter) created in favor of (i) JPMorgan Chase Bank, N.A., London
Branch, on the fifth day of May two thousand five pursuant to that certain
notarial deed of pledge dated the fifth day of May two thousand and five among
inter alia JPMorgan Chase Bank, N.A., London Branch, the Pledgor and the
Company, (ii) European Bank for Reconstruction and Development on the
twenty-first day of July two thousand and six pursuant to that certain notarial
deed of pledge dated the twenty-first day of July two thousand and six among the
Pledgor, European Bank for Reconstruction and Development and the Company, (iii)
the Bank of New York, on the sixteenth day of May two thousand and seven
pursuant to that certain notarial deed of pledge dated the sixteenth day of May
two thousand and seven among the Pledgor, the Bank of New York and the Company,
(iv) European Bank for Reconstruction and Development on the twenty-second day
of August two thousand and seven pursuant to that certain notarial deed of
pledge dated the twenty-second day of August two thousand and seven among the
Pledgor, European Bank for Reconstruction and Development and the Company, and
(v) the Bank of New York, on the tenth day of March two thousand and eight
pursuant to that certain notarial deed of pledge dated the tenth day of March
two thousand and eight among the Pledgor, the Bank of New York and the Company;

d.
"Future Shares" means any and all future shares in the capital of the Company to
be acquired (either through issue, purchase, distribution or otherwise) by the
Pledgor after the date of this deed;

e.
the "Indenture": the indenture dated the seventeenth day of September two
thousand and nine, between inter alia the Issuer (as defined below), the Pledgee
and the Pledgor;


 
 

--------------------------------------------------------------------------------

 

f.
the "Issuer": Central European Media Enterprises Ltd., a company established
under the laws of Bermuda;

g.
the "Loan Agreement": means the loan agreement dated the twenty-first day of
July two thousand six, between the Issuer, as borrower and European Bank for
Reconstruction and Development, as lender;

h.
the "Parallel Debt": shall mean the Parallel Debt (as defined in Section 11.9 of
the Indenture);

i.
the "Present Shares": one hundred ninety-nine thousand nine hundred and
ninety-nine (199,999) ordinary shares in the capital of the Company owned by the
Pledgor, numbered 1 through 199,997, and 199,999 and 200,000, each share having
a nominal value of one Netherlands Guilder (NLG 1) or (converted into euro in
accordance with section 2:178c of the Dutch Civil Code) forty-five eurocent
(EUR 0.45);

j.
the "Right of Pledge": the sixth priority right of pledge in respect of the
Shares established by the execution of this deed;

k.
the "Secured Obligations": any and all present and future obligations and
liabilities (whether actual or contingent and whether owed jointly or severally
or in any other capacity whatsoever) of each of the Issuer, the Pledgor and the
Company to pay an amount of money (tot voldoening van een geldsom) to the
Pledgee under the Parallel Debt or the Indenture and the Notes (as defined in
the Indenture), each as amended from time to time, as well as all payment
obligations of the Pledgor to the Pledgee under this deed;

l.
the "Shares" means, collectively, the Present Shares and the Future Shares;

m.
"Voting Event" means the occurrence of an Event of Statutory Default of which
the Pledgee has given notice to the Pledgor and the Company;

n.
the "2005 Indenture": the indenture dated as of the fifth day of May two
thousand and five, by and among the Issuer, the Pledgor and the Company as
guarantors, and JPMorgan Chase Bank, N.A., London Branch, as security trustee,
trustee, transfer agent and principal paying agent, and JPMorgan Luxembourg S.A.
as registrar and Luxembourg transfer and paying agent;

o.
the "2007 Indenture": the indenture dated as of the sixteenth day of May two
thousand and seven, by and among the Issuer, the Pledgor and the Company as
guarantors, and BNY Corporate Trustee Services Limited as trustee and The Bank
of New York as security trustee, trustee, transfer agent and principal paying
agent, and The Bank of New York (Luxembourg) S.A. as registrar and Luxembourg
transfer agent and Luxembourg paying agent; and

p.
the "2008 Indenture": the indenture dated the tenth day of March two thousand
and eight between inter alia the Note Trustee, the Pledgee and the Pledgor.

 
Pledge of shares.

Article 2.
To secure the performance of the Secured Obligations, the Pledgor
hereby establishes the Right of Pledge in favor of the Pledgee, which the
Pledgee hereby accepts. The Right of Pledge is one and indivisible (één en
ondeelbaar). The Right of Pledge shall not be affected by one or more but not
all of the Secured Obligations being discharged or the Secured Obligations being
amended. The Right of Pledge includes a right of pledge over all accessory
rights (afhankelijke rechten) and all ancillary rights (nevenrechten) attached
to the Shares.

 
 

--------------------------------------------------------------------------------

 

Voting rights.
Article 3.
1.
The voting and other consensual rights and similar rights or powers attaching to
the Shares or any part thereof (the "Voting Rights") are hereby transferred by
the Pledgor to the Pledgee under the condition precedent (opschortende
voorwaarde) of (i) the occurrence of a Voting Event and (ii) the termination
and/or release of the Existing Rights of Pledge. This conditional transfer of
Voting Rights was approved by the shareholders meeting of the Company in a
written resolution adopted outside of a general meeting on the seventeenth day
of September two thousand and nine. Until the occurrence of a Voting Event and
subject to the termination and/or release of the Existing Rights of Pledge, the
Pledgor may exercise any and all such Voting Rights, save:

(a)
that no such exercise may violate or be inconsistent with the express terms or
purpose of this deed, the Existing Rights of Pledge, the 2005 Indenture, the
Loan Agreement, the 2007 Indenture, the 2008 Indenture and/or the Indenture;

(b)
that no such exercise may have the effect of impairing the position or interests
of the Pledgee; and

(c)
as set out in Article 3.2 below.

2.
Upon the occurrence of a Voting Event and subject to the termination or release
of the Existing Rights of Pledge:

(a)
any and all rights of the Pledgor to exercise the Voting Rights which it is
entitled to exercise pursuant to Article 3.1 above shall cease automatically
without further notice to the Pledgor being required and the Pledgee shall have
the sole and exclusive right and authority to exercise such Voting Rights and
shall be entitled to exercise or refrain from exercising such rights in such
manner as the Pledgee (acting on the instructions of the Note Trustee) may in
its absolute discretion deem fit; and

(b)
the Pledgee shall immediately be entitled (acting on the instructions of the
Note Trustee), at any time at its sole discretion, to effect the resignation of
and/or to dismiss the directors of the Company or any of them, and to appoint
new directors of the Company and the Pledgor hereby undertakes to do all things
and execute all documents and instruments as may be required by the Pledgee to
ensure the effectiveness of any such resignations, dismissals or appointments.

3.
By signing this deed, the Company confirms (and the other parties agree) that a
written notice from the Pledgee (acting on the instructions of the Note Trustee)
to the Company stating that a Voting Event has occurred, shall be sufficient for
the Company to accept the Pledgee as being exclusively entitled to such rights
and other powers which it is entitled to exercise pursuant to this Article 3
upon the occurrence of such a Voting Event and subject to the termination and/or
release of the Existing Rights of Pledge.


 
 

--------------------------------------------------------------------------------

 

4.
In addition and without prejudice to the obligations of the Pledgor pursuant to
the Indenture, each of the Pledgor and the Company agrees to notify the Pledgee
and the Note Trustee immediately of any event or circumstance which could
reasonably be of importance to the Pledgee and/or the Note Trustee with a view
to the preservation and exercise of the Pledgee’s rights under or pursuant to
this deed, such as (without limitation) the filing of a petition for the
bankruptcy (faillissement) of the Pledgor, the filing of a petition for a
moratorium of payments (surséance van betaling) by the Pledgor, attachment or
garnishment of the Pledgor’s assets, the termination of any one of the Pledgor’s
commercial activities or its dissolution.

5.
Upon the occurrence of a Voting Event and subject to the termination and/or
release of the Existing Rights of Pledge, the Pledgee shall have the rights
which the law attributes to holders of depositary receipts, issued with a
company's co-operation, of shares in its capital.

6.
During the term of the Right of Pledge, the foregoing provisions of this Article
3 with respect to the Voting Rights on the Shares also apply to the Future
Shares. In addition, the Pledgor and the Pledgee shall, if reasonably
practicable, at the time of or, if not practicable at such time, as soon as
reasonably practicable after, the acquisition of such Future Shares, arrange
that the attribution of the Voting Rights attaching thereto shall be ratified if
that is reasonably deemed necessary, in the Pledgee's sole discretion, to enable
the Pledgee (acting on the instructions of the Note Trustee) to exercise such
voting rights upon the occurrence of the condition precedent as provided in
Article 3.1 of this deed. If such ratification is, at the Pledgee's sole
discretion, not obtained in time, the Pledgor shall fully co-operate in the
taking of such other reasonable measures relating to such transfer of voting
rights as are proposed by the Pledgee (acting on the instructions of the Note
Trustee).

Authority to collect.
Article 4.
1.
The authority to collect dividends, distributions from reserves, repayments of
capital and all other distributions and payments in any form, which, at any
time, during the term of the Right of Pledge, become payable in respect of any
one or more of the Shares, shall accrue to the Pledgee, as provided for in
Section 3:246 of the Dutch Civil Code, subject to the termination and/or release
of the Existing Rights of Pledge.

2.
In derogation of the provisions of Article 4.1 above, the Pledgee hereby grants
approval to the Pledgor to collect all dividends, distributions from reserves,
repayments of capital and all other distributions and payments in any form,
which, at any time, during the term of the Right of Pledge, become payable on
any one or more of the Shares, subject to the termination and/or release of the
Existing Rights of Pledge.

3.
The Pledgee (acting on the instructions of the Note Trustee) may terminate the
authorization mentioned in Article 4.2 above upon occurrence of an Event of
Default only. Termination of the authorization is made by written statement to
that effect, by the Pledgee to the Pledgor, copied to the Company.


 
 

--------------------------------------------------------------------------------

 

Further obligations of the Pledgor.
Article 5.
The Pledgor assumes the following obligations vis-à-vis the Pledgee:
a.
on first demand in writing from the Pledgee (acting on the instructions of the
Note Trustee), the Pledgor shall take all actions, and draw up and sign all
supplementary documents as the Pledgee may consider necessary or desirable for
the performance of the Pledgor's obligations under this deed, and to fully
cooperate so as to enable the Pledgee to exercise his rights, with due regard to
the relevant provisions of the Existing Rights of Pledge;

b.
the Pledgor shall, on first demand from the Pledgee (acting on the instructions
of the Note Trustee), submit to the Pledgee all requested reasonable information
and data with respect to the Shares;

c.
during the term of the Right of Pledge, the Pledgor shall not alienate, pledge
or in any other way encumber the Shares (depositary receipts for) shares and/or
rights to acquire (depository receipts for) shares in the capital of the Company
without the prior written consent of the Pledgee (acting on the instructions of
the Note Trustee) except for an encumbrance permitted in accordance with the
provisions of the Indenture;

d.
the Pledgor shall with due regard to the relevant provisions of the Existing
Rights of Pledge provide that the (depositary receipts for) Future Shares and/or
rights to acquire (depositary receipts for) Future Shares in the capital of the
Company it acquires after execution of this deed shall be pledgeable, and that
the transferability thereof shall not be more cumbersome than the
transferability of the Shares;

e.
whenever the Pledgor is aware that the Company is involved in the preparation of
a legal merger or demerger as a result of which the Company would cease to
exist, the Pledgor shall inform the Pledgee and the Note Trustee thereof in
writing immediately;

f.
whenever the Pledgor is aware that actions have been taken for the winding-up,
dissolution, administration, bankruptcy, suspension of payments or
reorganization of the Company, the Pledgor shall inform the Pledgee and the Note
Trustee thereof in writing immediately.

Warranties. Declarations.
Article 6.
1.
The Pledgor warrants to the Pledgee that, at this time, the following is
correct:

a.
the Company is a private company with limited liability, legally established
under the laws of the Netherlands by notarial deed, executed before H. van
Wilsum, at that time civil law notary officiating in Amsterdam, the Netherlands,
on the third day of August nineteen hundred and ninety-four. The articles of
association of the Company were last partially amended by deed executed before a
substitute of M.P. Bongard, officiating in Amsterdam, the Netherlands, on the
thirty-first day of May nineteen hundred and ninety-eight. A copy of the present
articles of association is attached to this deed (Annex II). The Company is
currently registered in the Commercial Register in Amsterdam, the Netherlands,
under number 33246826. A copy of the extract from the Commercial Register is
attached to this deed (Annex III);


 
 

--------------------------------------------------------------------------------

 

b.
the Company has not been dissolved, and no resolution has been adopted to
dissolve the Company, nor has any request therefore been filed, nor has any
notice by the Chamber of Commerce, as described in Section 2:19a of the Dutch
Civil Code, been received. The Company has not been declared bankrupt nor has a
suspension of payment been granted, nor have any requests thereto been filed;

c.
the shareholders' register is completely accurate and up to date. A copy of the
shareholders' register is attached to this deed (Annex IV);

d.
the entire issued share capital of the Company consists of two hundred thousand
(200,000) ordinary shares, numbered 1 through 200,000; all of the issued shares
are fully paid-up; the Company has not granted any rights to subscribe for
shares in its capital which have not yet been exercised;

e.
the Pledgor has a complete and unencumbered right to the Present Shares, with
the exception of the Existing Rights of Pledge;

f.
the Pledgor has not been deprived of the authority to alienate the Shares by
virtue of Section 2:22a subsection 1 of the Dutch Civil Code;

g.
the Shares are not subject to either (limited) rights or obligations to transfer
to third parties or claims based on contracts of any nature and have not been
encumbered with any attachment, except for the Existing Rights of Pledge;

h.
the Pledgor is authorized to establish the Right of Pledge;

i.
all resolutions and approvals, required for establishing the Right of Pledge,
have been adopted and received respectively;

j.
the obligations of the Pledgor and the Company vis-à-vis the Pledgee, resulting
from the Indenture and this deed respectively, are lawful obligations of the
Pledgor and the Company respectively and are legally enforceable against the
Pledgor and the Company respectively;

k.
the assumption and performance by the Pledgor and the Company respectively of
the obligations vis-à-vis the Pledgee resulting from the Indenture and this deed
are not contrary to any provision of applicable law or any agreement to which
the Pledgor or the Company is a party, or by which the Pledgor or the Company is
bound in any other way; and

l.
the Pledgor has provided the Pledgee with all information and data with respect
to the Shares which the Pledgor reasonably believes to be of importance to the
Pledgee.

2.
Furthermore, the Pledgor hereby declares:

the Pledgor has acquired the Present Shares as follows:
-
as for the numbers 1 through 199,997 pursuant to a notarial deed of transfer of
shares, executed before H. van Wilsum, mentioned above, on the nineteenth day of
September nineteen hundred ninety-four; and

-
as for the numbers 199,999 and 200,000 pursuant to a notarial deed of issuance
of shares, issued before H. van Wilsum, mentioned above, on the sixteenth day of
December nineteen hundred ninety-six.


 
 

--------------------------------------------------------------------------------

 

Exercise of the Right of Pledge.
Article 7.
1.
Upon the occurrence of an Event of Statutory Default, the Pledgee has, with due
regard to the relevant provisions of the Existing Rights of Pledge, the right
(acting on the instructions of the Note Trustee) to exercise all rights and
powers which the Pledgee has under Dutch law as holder of a right of pledge over
the Shares, and the Pledgee shall be authorized to sell the Shares or part
thereof, in accordance with Section 3:248 of the Dutch Civil Code, without
prejudice to the provision of Section 3:251 of the Dutch Civil Code, in order to
recover the proceeds thereof.

2.
The blocking clause contained in the articles of association of the Company
shall apply to the transfer of the Shares by the Pledgee, it being understood
that the Pledgee shall, with due regard to the relevant provisions of the
Existing Rights of Pledge, exercise all of the Pledgor's rights relevant to the
alienation and transfer of the Shares, and that the Pledgee shall fulfill the
Pledgor's obligations relevant thereto.

3.
In the event the Pledgee enforces execution of the Right of Pledge, the Pledgee
(acting on the instructions of the Note Trustee) shall, with due regard to the
relevant provisions of the Existing Rights of Pledge, following payment of the
enforcement costs from the proceeds, allocate the net proceeds to fulfill the
Secured Obligations.

4.
The Pledgee does not bear the obligations referred to in Sections 3:249 and
3:252 of the Dutch Civil Code towards others than the Pledgor.

Termination.
Article 8.
1.
The Right of Pledge shall terminate if and when (a) any and all Secured
Obligations have been irrevocably and unconditionally fulfilled, or (b) any and
all Secured Obligations have been otherwise terminated or cancelled.

2.
The Pledgee (acting on the instructions of the Note Trustee) shall be entitled
to terminate the Right of Pledge in whole or in part at any time. Termination
shall be effectuated by a written notification to that effect by the Pledgee to
the Pledgor with copy to the Company.

Final provisions.
Article 9.
1.
Any notices or other communication under or in connection with this Pledge
Agreement shall be in writing in the English language and shall be delivered
personally or by registered mail or fax. All notices to the Pledgee hereunder
shall be delivered at the same time to the Note Trustee. Proof of posting shall
be deemed to be proof of receipt:

(i)
in the case of hand delivery: on the day the notice is received by recipient;

(ii)
in the case of a registered letter: on the third business day after posting; or

(iii)
in the case of a fax transmission: upon receipt of fax confirmation.


 
 

--------------------------------------------------------------------------------

 

Notices and other communications under this Pledge Agreement may in each case be
sent to the following address of the parties hereto:
Address Pledgor:
Central European Media Enterprises N.V.
c/o Curaçao Corporation Company N.V.
Schottegatweg Oost 44,
Curaçao, Netherlands Antilles
Fax number: + 5999 732 2500
with a copy to: c/o CME Development Corporation
Second floor, Aldwych House
52 Charles Street
London W1J 5EU
United Kingdom
Fax number: +44 (0) 2071275801
Attention: Chief Financial Officer
Address Pledgee:
The Law Debenture Trust Corporation p.l.c.
Fifth floor, 100 Wood Street
London EC2V 7EX
United Kingdom
Fax Number: +44 (0) 20 7606 0643
Attention: the Manager, Commercial Trusts
Address Note Trustee:
The Bank of New York Mellon
c/o One Canada Square
London E14 5AL
United Kingdom
Fax number: +44 (0) 2079648819
Attention: Corporate Trust Services
Address of the Company:
CME Media Enterprises B.V.
Dam 5B
1012 JS Amsterdam
The Netherlands
Fax number: +31 (0) 20 4231404
or such other address or fax number as notified by the relevant party by not
less than five business days prior notice.
2.
As to the existence and composition of the Secured Obligations, a written
statement by the Pledgee made in accordance with his books shall constitute full
proof, subject to proof to the contrary, it being understood that in the event
of a disagreement with respect thereto, the Pledgee shall be authorized to
exercise his right of execution, with due observance of the obligation of the
Pledgee to pay over all amounts which afterwards would appear to be received by
him in excess of his rights and with due regard to the relevant provisions of
the Existing Rights of Pledge.


 
 

--------------------------------------------------------------------------------

 

3.
The Right of Pledge, including all provisions of this deed, shall be governed by
the laws of the Netherlands.

4.
All disputes relating to the Right of Pledge shall be submitted exclusively to
the competent court of law in Amsterdam, the Netherlands.

5.
If a provision of this deed is or becomes illegal, invalid or unenforceable in
any jurisdiction, that shall not affect the legality, validity or enforceability
of any other provision of this deed and the legality, validity or enforceability
in other jurisdictions of that or any other provision of this deed.

6.
All costs, fees, taxes and other amounts (including notarial fees, taxes, legal
fees, registration fees, translation costs and stamp duties) incurred by the
Pledgee and the Note Trustee in connection with the negotiation, creation or
execution of any documentation in connection with the Right of Pledge and the
enforcement of the Right of Pledge will be for the account of the Pledgor.

7.
The Pledgor, the Company and the Pledgee hereby waive, to the fullest extent
permitted by law, their right to rescind this deed pursuant to failure in the
performance of one or more of their obligations as referred to in Section 6:265
of the Dutch Civil Code or on any other ground.

8.
The Pledgee shall not be obligated to give notice of a sale to someone other
than to the Pledgor as referred to in the Sections 3:249 and 3:252 of the Dutch
Civil Code.

9.
Neither the Pledgee nor the Note Trustee shall be responsible for any loss
occasioned by the timing of the exercise of its powers under this deed other
than by virtue of its bad faith, gross negligence or willful misconduct. The
Pledgor shall indemnify the Pledgee and the Note Trustee in respect of all
liabilities and reasonable expenses incurred by the Pledgee or the Note Trustee,
as the case may be, in the execution of any rights, powers or discretions vested
in it pursuant hereto, save for liabilities and expenses arising from the bad
faith, gross negligence or willful misconduct of the Pledgee or the Note
Trustee, as the case may be.

10.
The Pledgor is not entitled to file a request with the voorzieningenrechter of
the district court to sell the Shares in a manner which deviates from the sale
in public as referred to in Section 3:251 paragraph 1 of the Dutch Civil Code.

FINALLY, THE COMPANY HAS DECLARED:
a.
that it acknowledges the aforementioned Right of Pledge;

b.
that it has been informed of the provisions under which the Right of Pledge is
established, and fully cooperates with the implementation thereof;

c.
that no facts or circumstances are known to the Company, which in any way are
inconsistent with the warranties and declarations of the Pledgor stated in this
deed;

d.
it shall register in the Company's shareholders' register that the Shares are
encumbered with a sixth priority right of pledge in favor of the Pledgee, that,
subject to the provisions of Article 3, the Pledgee has the Voting Rights and to
whom, the Pledgor or the Pledgee, the rights accrue which the law attributes to
holders of depositary receipts of shares in the capital of a company which are
issued with its co-operation;


 
 

--------------------------------------------------------------------------------

 

e.
that all resolutions and approvals required from the Company for establishing a
sixth priority right of pledge on the Shares by the Pledgor in favor of the
Pledgee under the provisions contained in this deed, have been adopted and
received respectively;

f.
that it is a private company with limited liability, duly incorporated and
validly existing under the laws of the Netherlands and is registered in the
Trade Register under number 33246826 and that the information contained in the
Trade Register is correct and complete;

g.
that the Company has not been dissolved, nor has a resolution to dissolve the
Company been approved nor has a petition been filed to dissolve the Company, nor
has a notice from the Chamber of Commerce pursuant to Section 2:19a paragraph 3
of the Dutch Civil Code been received; and

h.
that the Company has not been declared bankrupt, nor has a suspension of
payments, including any other types of regulations with similar legal
consequences been granted, nor have any petitions thereto been filed nor are any
such petitions expected.

End.
The person appearing is known to me, civil law notary.
This deed was executed in Amsterdam the Netherlands, on the date stated in the
first paragraph of this deed. The contents of the deed have been stated and
clarified to the person appearing. The person appearing has declared not to wish
the deed to be fully read out, to have noted the contents of the deed timely
before its execution and to agree with the contents. After limited reading, this
deed was signed first by the person appearing and thereafter by me, civil law
notary.
(Was signed: O.A. Pfeiffer; R. van Bork)


ISSUED FOR TRUE COPY


/s/ Oscar Pfeiffer


/s/ Rudolf van Bork
 
 

--------------------------------------------------------------------------------
